United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2497
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

      Jonathan Andrew Blacksmith, also known as Jon Andrew Blacksmith

                                    Defendant - Appellant
                                  ____________

                      Appeal from United States District Court
                     for the District of South Dakota - Western
                                    ____________

                             Submitted: April 11, 2022
                               Filed: July 21, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Jonathan Blacksmith appeals from the district court’s 1 denial of his motion to
suppress evidence obtained from a vehicle he was driving. We affirm.

      1
       The Honorable Jeffrey L. Viken, then Chief Judge, United States District
Judge for the District of South Dakota, adopting the report and recommendation of
the Honorable Daneta Wollmann, United States Magistrate Judge for the District of
South Dakota.
       On February 17, 2017, the Bureau of Indian Affairs (“BIA”) Drug Task Force
sent an e-mail to the Oglala Sioux Tribe Department of Public Safety (“OSTDPS”),
notifying officers of outstanding federal and tribal arrest warrants for Blacksmith.
The e-mail also informed the OSTDPS that Blacksmith was suspected of trafficking
drugs on the Pine Ridge Reservation. It included a photograph of Blacksmith’s
unusual facial tattoos and a description of a borrowed silver Pontiac Grand Prix that
he was believed to be driving.

       That afternoon, OSTDPS Officer Ronald Red Owl, who had reviewed the
email, spotted a silver Grand Prix in Kyle, South Dakota, which is on the Pine Ridge
Reservation. He ran a license plate check and confirmed that the car was the one
Blacksmith was suspected of driving. Officer Red Owl observed the car was
occupied by a male. Officer Red Owl talked to dispatch and confirmed the existence
of outstanding warrants for Blacksmith.

       When the Grand Prix parked at a convenience store, Officer Red Owl
monitored the vehicle from across the street and waited for backup. Lieutenant
Nicholas Campbell of the OSTDPS soon arrived, and the officers approached the
Grand Prix. They identified Blacksmith by his facial tattoos. Blacksmith eventually
confirmed his identity, and the officers arrested him on the outstanding warrants.
When Blacksmith attempted to call someone to get the car, Lieutenant Campbell
told him to put the phone down. Blacksmith never informed the officers who he was
calling to get the car. Consistent with department policy, the officers decided to
have the car towed and impounded. Following the inventory search, the vehicle was
driven to the station and then towed to the impoundment lot. During the inventory
search, the officers found guns, ammunition, cash, drugs, and drug paraphernalia.

      Blacksmith was later indicted on various drug and firearm charges. He moved
to suppress all the evidence seized by the officers during the inventory search. A
suppression hearing was held during which Officer Red Owl testified that the
OSTDPS’s policy is to inventory and tow a vehicle if the sole occupant is arrested
and there is no one to get it in a reasonable amount of time. Lieutenant Campbell


                                         -2-
also testified, confirming Officer Red Owl’s testimony and adding that the OSTDPS
has a policy of not leaving a vehicle in a business parking lot under circumstances
similar to Blacksmith’s arrest.

       The magistrate judge recommended denying Blacksmith’s suppression
motion on the ground that the officers conducted a lawful inventory search. The
district court adopted the magistrate judge’s report and recommendation and
overruled Blacksmith’s objections. Blacksmith was convicted on all five counts and
now appeals the denial of his suppression motion.

      We review the district court’s denial of a motion to suppress under a mixed
standard, reviewing the findings of fact for clear error and the ultimate legal
conclusion de novo. United States v. Daniels, 932 F.3d 1120, 1125 (8th Cir. 2019).
“This court will affirm the district court’s denial of a motion to suppress evidence
unless it is unsupported by substantial evidence, based on an erroneous interpretation
of applicable law, or, based on the entire record, it is clear a mistake was made.”
United States v. Perez, 29 F.4th 975, 983 (8th Cir. 2022) (quoting United States v.
Hogan, 539 F.3d 916, 921 (8th Cir. 2008)).

       Blacksmith claims the search of the Grand Prix was pretextual and in violation
of his Fourth Amendment rights, relying on Arizona v. Gant, 556 U.S. 332 (2009).
Gant, however, “does not apply to an inventory search.” United States v. Arrocha,
713 F.3d 1159, 1164 n.2 (8th Cir. 2013) (citing United States v. Frasher, 632 F.3d
450, 455 (8th Cir. 2011)). Blacksmith also claims that the officers should have
released the Grand Prix to its owner rather than impound it. Blacksmith never told
the officers that he was trying to call the Grand Prix’s owner or another authorized
driver to come get the Grand Prix. Even if a willing driver was available, that fact
does not necessarily render an impoundment unlawful.

      The impounding of a vehicle passes constitutional muster so long as the
      decision to impound is guided by a standard policy—even a policy that
      provides officers with discretion as to the proper course of action to


                                         -3-
      take—and the decision is made ‘on the basis of something other than
      suspicion of evidence of criminal activity.’

Perez, 29 F.4th at 984 (quoting United States v. Kimhong Thi Le, 474 F.3d 511, 514
(8th Cir. 2007)); see Arrocha, 713 F.3d at 1164 (stating that complaints that officers
did not allow the defendant to contact anyone to avoid having the vehicle impounded
and inventoried is not a Fourth Amendment issue). The officers’ decision to
impound the Grand Prix was guided by policy and not simply suspicion of criminal
activity.

       When law enforcement officers search a vehicle prior to impoundment,
incriminating evidence found during the search need not be suppressed so long as
the officers “follow a routine practice of securing and inventorying the automobiles’
contents.” South Dakota v. Opperman, 428 U.S. 364, 369–72, 376 (1976); see
United States v. Everett, 977 F.3d 679, 683–84 (8th Cir. 2020) (noting that inventory
searches for personal effects conducted in accordance with a standardized policy are
not unreasonable under the Fourth Amendment so long as the officer’s sole purpose
is not to investigate an alleged crime); United States v. Garner, 181 F.3d 988, 991
(8th Cir. 1999) (stating “[t]he presence of an investigative motive does not invalidate
an otherwise valid inventory search”). Because the officers acted within the degree
of “standardized criteria” or “established routine” that our prior towing cases require,
see Perez, 29 F.4th at 985 (cleaned up), we find the inventory search was not
unreasonable under the Fourth Amendment.

      For the foregoing reasons, we affirm the district court’s judgment.
                      ______________________________




                                          -4-